716 F.2d 247
114 L.R.R.M. (BNA) 2514
Philip DelCOSTELLO, Appellant,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS ANDWAREHOUSEMEN AND HELPERS OF AMERICA, Defendant,andLocal 557, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,and Anchor Motor Freight, Inc., Appellees.
No. 81-2086.
United States Court of Appeals,Fourth Circuit.
Aug. 31, 1983.

On Remand from the United States Supreme Court.
William H. Zinman, Richard P. Neuworth, Baltimore, Md., for appellant.
Bernard S. Goldfarb, Cleveland, Ohio (Karen N. Moellenberg, Goldfarb & Reznick, Cleveland, Ohio, Gerard P. Martin, Melnicove, Kaufman & Weiner, P.A., Baltimore, Md., on brief), for appellee Anchor Motor Freight, Inc.
Carl S. Yaller, Baltimore, Md.  (Bernard W. Rubenstein, Edelman & Rubenstein, P.A., Baltimore, Md., on brief), for appellee Freight Drivers and Helpers, Local 557.
Before WINTER, Chief Judge, HALL, Circuit Judge, and BRYAN, Senior Circuit Judge.
PER CURIAM:


1
Upon consideration of the opinion and order of the United States Supreme Court in DelCostello v. International Brotherhood of Teamsters, et al., --- U.S. ----, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983), this Court concludes that the judgment of the district court must be reversed and the case must be remanded to the United States District Court for the District of Maryland for further proceedings in accordance with the opinion and directions of the Supreme Court.


2
REVERSED AND REMANDED.